DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Claims 1, 4, and 15 have been amended.  Claims 1, 4, and 13-17 are currently pending and under examination.

	This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/ES2015/070797, filed November 6, 2015, which claims priority to Spanish patent document No. ESP201431630, filed November 6, 2014.



Withdrawal of Rejections:


	The rejection of claims 1, 4, and 13-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.


Maintained/Modified Rejections:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (US 2012/0052049; Published 2012 – Previously Presented), and further in view of Centeno et al. (US 2009/0010896; Published 2009 – Previously Presented).
With regard to claim 1, Woods et al. teach a method for treating osteoarthritis in a subject by administering a pharmaceutical composition comprising conditioned media from mesenchymal stem cells (MSCs) that does not include the MSCs, and a medicinal product consisting of the MSC factors secreted into the conditioned media, which is the intracellular content of at least one isolated mesenchymal stem cell (Para. 17, Line 1-2; Para. 18, Line 1-6, 13-16; Para. 38; Claim 11). 
While Woods et al. teach topical and intravenous administration of the composition (Para. 18, 38), it is not specifically taught that the composition is infused to the site of the injury.
Centeno et al. teach methods and compositions for isolating and implanting MSCs into a target site in a subject, including for the treatment of conditions including osteoarthritis (Abs.; Para. 1, 13, 59).  

With regard to claims 4 and 13-15, Woods et al. teach that the MSCs are allogeneic or autologous to the target patient, where the target patient is a human, cat, dog, or horse (Para. 8, Line 1-7; Para. 39, 41, 44), thus the MSCs are harvested from a mammal, including a human, dog, or horse.
With regard to claims 16 and 17, Woods et al. teach that the conditioned media containing the MSC secretory factors, can further comprise MSCs (Para. 18, Line 9-13), wherein as administration of a pharmaceutical composition that contains MSCs allowed for subjects with osteoarthritis to discontinue pain medication (Para. 112-113), the MSCs which may be present with the conditioned media are a therapeutic agent, including an analgesic agent. 


Response to Arguments

	With regard to Woods et al., Applicant urges that the compositions of Woods must contain cells, and thus the composition does not consist of the intracellular content of MSCs as claimed.  Additionally, Applicant urges that for the presently claimed medicinal product to 
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
	With regard to Applicant’s argument that that the compositions of Woods must contain cells, and thus the composition does not consist of the intracellular content of MSCs as claimed; as noted above, Woods et al. teach a method for treating osteoarthritis in a subject by administering a pharmaceutical composition comprising conditioned media from mesenchymal stem cells (MSCs) that does not include the MSCs, and a medicinal product consisting of the MSC factors secreted into the conditioned media, which is the intracellular content of at least one isolated mesenchymal stem cell (Para. 17, Line 1-2; Para. 18, Line 1-6, 13-16; Para. 38; Claim 11).   Further, Woods et al. specifically teach: “[a]ccording to certain embodiments, a method for treating a specified disease comprises the topical administration of a Suspension of cell conditioned media (sometimes referred to as “spent media') without the MSCs” (emphasis added) (Para. 18, Line 13-19).  As such, it is clear that conditioned media that does not contain the MSCs may be utilized for treatment.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing the intracellular content of an MSC necessarily requires that the cell be lysed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant does not claim that the medicinal product consists of 
	It is additionally noted that whole MSCs are not prohibited from being present in the conditioned media per the language of the claims as presently recited.  Dependent claim 16 indicates that the pharmaceutical composition, which comprises the medicinal product consisting of the intracellular content, further comprises an active ingredient and/or therapeutic agent.  Wherein as noted in the above rejection of claims 16 and 17, whole MSCs in the conditioned media may be present to satisfy this limitation due to the “comprising” language relating to components that may be present in the pharmaceutical composition. 
	With regard to Centeno et al., the alleged deficiencies of Woods et al. have been addressed above.

Conclusion

No claims are allowable.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653